DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 12/17/2020 has been received and will be entered.
Claim(s) 1-5 and 9-20 is/are pending.
Claim(s) 1 is/are currently amended.
Claim(s) 6-8 is/are acknowledged as cancelled.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1-7 and 9-20 under 35 U.S.C. 103 as being unpatentable over US 2016/0019995 to Zhamu, et al. in view of: (i) US 2017/0237075 to Pedros, et al., as understood, the Remarks rely on amendments. (Remarks of 12/17/2020 at 6-7). The Markush groups and combine the Markush groups from dependent Claims 6-8 into one large Markush group in Claim 1. This is persuasive. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim(s) 1-20 under 35 U.S.C. 103 as being unpatentable over US 2016/0019995 to Zhamu, et al. in view of: (i) CN 102732037 to “China,” as understood, the Remarks rely on amendments. (Remarks of 12/17/2020 at 7-8). The amendments delete the rejected species from the various Markush groups and combine the Markush groups from dependent Claims 6-8 into one large Markush group in Claim 1. This is persuasive. The rejection is WITHDRAWN. 

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1-5 and 9-20 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0019995 to Zhamu, et al. in view of 
(i) US 2013/0162216 to Zhamu, et al. (“Zhamu II”). 

Citation is for the convenience of the reader, assumed to be of skill in the art. The rejection should be understood as being over the entire reference and not just those portions called out in the rejection. 
With respect to Claim 1, this claim requires “ (a) preparing a graphene dispersion having multiple sheets of a graphene material dispersed in a liquid medium, wherein said graphene material is selected from the group consisting of pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, 
Claim 1 further requires “(b) dispensing and depositing said graphene dispersion to form one or a plurality of elongated shapes and partially or completely removing said liquid medium from said shapes to form one or a plurality of dried elongated graphene shapes.” Dispensing and depositing onto a surface is taught, interpreted as forming an elongated shape. (Zhamu 6: [0061]). Removal of the liquid medium is taught. (Zhamu 6: [0062]). 
Claim 1 further requires “(c) heat treating the one or a plurality of dried elongated graphene shapes at a first heat treatment temperature from 50°C to 3,200°C at a desired heating rate sufficient to induce volatile gas molecules from said non-carbon elements or to activate said blowing agent for producing one or a plurality of solid graphene foam shapes having a density from 0.01 to 1.7 g/cm3 or a specific surface area from 50 to 2,600 m2/g.” Heating at the claimed temperatures is taught. (Zhamu 6: [0063]). See also (Zhamu 8: [0085] et seq.). Whatever is taught in Zhamu is interpreted as addressing whatever mental state is implied by the “desired” language. The blowing agents are activated. Id. A foam with the claimed density and surface area is taught. Id. 
Claim 1 has been amended to require “(d) coating or impregnating said one or a plurality of solid graphene foam shapes with a binder or matrix material to form one or a plurality of said wherein said binder or matrix material comprises a material selected from the group consisting of polymer, metal, glass, ceramic, pitch, carbon, and combinations thereof, wherein said polymer is selected from the group consisting of thermoplastic resin, thermoset resin, rubber, thermoplastic elastomer, simultaneous penetrating network, and combinations thereof, wherein said rubber or thermoplastic elastomer is selected from the group consisting of butadiene rubber (BR), butyl rubber (IR), chlorosulfonated polyethylene (CSM), 2Docket ID - Seal_2 epichlorohydrin rubber (ECH, ECO), ethylene propylene diene monomer (EPDM), ethylene propylene rubber (EPR), fluoroelastomer (FKM), nitrile rubber (NBR, HNBR, HSN, Buna- N), perfluoroelastomer (FFKM), polyacrylate rubber(ACM), polychloroprene (neoprene) (CR), polyisoprene (IR), polysulfide rubber (PSR), polytetrafluoroethylene (PTFE), sanifluor (FEPM), styrene-butadiene rubber (SBR), thermoplastic elastomer (TPE) styrenics, thermoplastic polyolefin (TPO), thermoplastic polyurethane (TPU), thermoplastic ether ester elastomers (TEEEs) copolyester, thermoplastic polyamide (PEBA), melt processible rubber (MPR), thermoplastic vulcanizate (TPV), and combinations thereof.” To the extent Zhamu may not teach the coating step, this difference does not impart patentability. Note that Zhamu states that “[i]t is another object of the present invention to provide a process for producing graphene foam in a thin film or sheet form (e.g. from 10 nm to 300 µm) to facilitate its application as a current collector and/or electrode material in a supercapacitor or battery.” (Zhamu 3: [0019]) (emphasis added). Zhamu II teaches graphene foams as electrodes/current collectors. (Zhamu II 11: [0136]). Zhamu II teaches adding PTFE to the electrodes/current collectors. (Zhamu II 20: [0222]; 21: [0235]). The combination reflects application of one known substance (i.e. the PTFE binder of Zhamu II) to another known substance (the graphene foams of Zhamu), consistent with known methods/uses (i.e. to make current collectors/electrodes) to achieve predictable results. This does not impart patentabilty. i.e. there is no additional structure implied by the “sealing materials” language.  Alternatively or additionally it is interpreted as addressed by the discussion of PTFE above. 
As to Claim 2, multiple heating steps are taught, wherein the second is higher than the first. (Zhamu 8: [0085] et seq.) (note Regime 1, Regime 2, etc.). The d002 spacing is taught. (Zhamu 3: [0021]). The non-carbon content is taught. (Zhamu 9: [0090]). 
As to Claim 3, the temperatures are taught. (Zhamu 8: [0085] et seq.)
As to Claim 4, the ratio is taught. (Zhamu 6: [0060]). 
As to Claim 5, the blowing agents are taught. (Zhamu 4: [0032]).
As to Claim 9, the filling is taught. (Zhamu II 20: [0222]; 21: [0235]) (10% PTFE).
As to Claim 10, the filling percentages suggest a core portion free from binder/matrix. Id. 
As to Claim 11, Zhamu teaches papers/films/membranes. (Zhamu 6: [0051], “Fig. 1”). Manufacturing an “O-ring,” as understood as shaping (cutting, punching) the O-ring from the paper. Alternatively or additionally, Zhamu teaches injection molding technology. (Zhamu 7: [0069]). Fabrication of an O-ring is merely a matter of selecting the appropriately shaped die. Note that changes in shape do not impart patentability. MPEP 2144.04 B. 
As to Claim 12, the elements are taught. See e.g. (Zhamu 2: [0011]).
Claim 13, the graphene materials are taught. (Zhamu 2: [0011]). The first temperature is taught. (Zhamu 8: [0084] et seq.). The non-carbon content is taught. (Zhamu 9: [0090]).
As to Claim 14, at least water and alcohols are taught. (Zhamu 4: [0034]).
As to Claim 15, a roll-to-roll process is taught. (Zhamu 3: [0023] et seq., passim). 
As to Claim 16, the density is taught. (Zhamu 3: [0022]). 
As to Claim 17, the non-carbon content is taught. (Zhamu 3: [0020]). The spacing is taught. (Zhamu 3: [0026]-[0028]). The thermal conductivity is taught. Id. The electrical conductivity is taught. Id. 
As to Claim 18, the spacing is taught. (Zhamu 3: [0026]-[0028]). The mosaic spread is taught. Id. The graphitization is taught. Id. 
As to Claim 19, the interconnected network is taught. (Zhamu 3: [0028]).
As to Claim 20, the pore size is taught. (Zhamu 4: [0029]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571)272-6537.  The examiner can normally be reached on Monday-Friday (9-6).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736